         Case1:20-cr-00399-PGG
        Case  1:20-cr-00399-PGG Document
                                Document21
                                         17 Filed
                                              Filed09/23/20
                                                    09/17/20 Page
                                                             Page11of
                                                                    of11
                                                                       5
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                                                    MEMO ENDORSED
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007
                                                                        The Government's motion for a
                                                                        protective order is granted. The
                                                     September 17, 2020 parties are directed to submit a fully
                                                                        executed proposed protective order
                                                                        by September 25, 2020.
By Email and ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007                                                                  September 23, 2020
       Re:     United States v. James Hoskins, 20 Cr. 399

Dear Judge Gardephe:

        The Government respectfully submits this letter to request that the Court enter the proposed
protective order attached hereto as Exhibit A (the “Second Proposed Protective Order”).

   I. Relevant Background

        On August 18, 2020, the Government filed a motion seeking entry of a proposed protective
order (the “First Proposed Protective Order”), which primarily sought to protect all discovery
material in this case from disclosure to non-designated third parties and/or the media (the “First
Motion”). (ECF No. 9.) On August 21, 2020, the Defendant responded in opposition, attaching
his proposed protective order (the “Defendant’s Proposed Protective Order”). (ECF No. 12.) On
August 24, 2020, the Government submitted a reply in support of its First Motion, outlining the
various ways that discovery in this case contained personal identifying information that would be
harmful if publicly disclosed. (ECF No. 13.)

       On August 28, 2020, the Court held a hearing to address the First Motion. The Court
denied the First Motion, finding that the First Proposed Protective Order was overbroad and thus,
risked chilling defense counsel’s efforts to investigate the case. (Aug. 28, 2020 Hearing
Transcript, attached hereto as Ex. B, 8:5-7; 8:23-9:2.) The Court, however, noted that there
appeared to be “some privacy concerns,” which may warrant a “modified version of the
[Defendant’s Proposed Protective Order].” (Ex. B 13:9-12.)
         Case1:20-cr-00399-PGG
         Case 1:20-cr-00399-PGG Document
                                Document21
                                         17 Filed
                                            Filed09/23/20
                                                  09/17/20 Page
                                                           Page22of
                                                                  of11
                                                                     5

                                                                                            Page 2


    II. The Second Proposed Protective Order

        Following the August 28, 2020 hearing, the Government and defense counsel met and
conferred regarding the specific discovery in this case and a proposed protective order. 1 The
model for the proposed protective order discussions was the Defendant’s Proposed Protective
Order, which the Court indicated that it was prepared to enter if a protective order was warranted
in the case. The parties discussed the particular nature of the discovery materials in this case,
including, among other things, privacy concerns relating to certain NYPD body worn camera
(“BWC”) footage and various private phone records and messages not amenable to redactions. 2
The parties agreed that certain materials in the Government’s disclosure materials may “(i) affect
the privacy interests of individuals; or (ii) expose sensitive personal information.” In these
instances, pursuant to the Second Proposed Protective Order, the Government will apply a
“Confidential Information” designation, which will be subject to challenge by the defendant, if
necessary, based upon an the procedures outlined in Paragraph 3 of the Second Proposed Protective
Order.

        The dispute between the parties with respect to the Second Proposed Protective Order
relates to two points—(1) the inclusion of Paragraph 5, which further clarifies that Confidential
Information should not be posted on the Internet or to the media or any other non-designated third
party by either party; and (2) as outlined in Paragraphs 2 and 8, the standard for evaluating defense
counsel’s efforts in maintaining records of what and to whom Confidential Information has been
disclosed and returning or destroying Confidential Information at the conclusion of the case.

       Paragraph 5 of the Second Proposed Protective Order states:

       5. The parties shall not post any Confidential Information on any Internet site or
          network site to which persons other than the parties hereto have access, and
          shall not disclose any Confidential Information to the media or any other third
          party, except as set forth herein.




1
 On or about September 2, 2020, the Government noted to defense counsel that the Defendant’s
proposed revisions would require further internal consultation, which necessitated a delay. The
Government offered to provide defense counsel with discovery immediately under the First
Proposed Protective Order, which would be limited in duration until a new protective order could
be agreed upon and entered by the Court. Defense counsel rejected this proposal.
2
  The Government’s Reply in support of its First Motion discusses the categories of discovery
materials in this case and the privacy concerns associated with each category. (ECF No. __.)
Because the discovery dispute does not turn on the nature of the discovery material likely to be
designated as “Confidential Information,” but rather clarification as to whom can receive such
information and the efforts defense counsel must take in tracking to whom Confidential
Information is disclosed, the Government does not discuss the specifics of the discovery material
in this Motion.
           Case1:20-cr-00399-PGG
           Case 1:20-cr-00399-PGG Document
                                  Document21
                                           17 Filed
                                              Filed09/23/20
                                                    09/17/20 Page
                                                             Page33of
                                                                    of11
                                                                       5

                                                                                             Page 3


          The disputed language in Paragraphs 2 and 8 of the Second Proposed Protective Order

states:

          2. . . . . Defense counsel shall maintain a record of what information has been
          disclosed to which such persons.

          8. Except for Confidential Information that has been made part of the record of this
          case, the defense shall return to the Government or securely destroy or delete all
          Confidential Information, including the seized ESI Confidential Information,
          within 30 days of the expiration of the period for direct appeal from any verdict in
          the above-captioned case; the period of direct appeal from any order dismissing any
          of the charges in the above-captioned case; or the granting of any motion made on
          behalf of the Government dismissing any charges in the above-captioned case,
          whichever date is later.

    III. Applicable Law

         Federal Rule of Criminal Procedure 16(d)(1) provides that “[a]t any time the court may,
for good cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief.”
Fed. R. Crim. P. 16(d)(1). In determining whether “good cause” exists to implement a protective
order, courts look to whether the party seeking a protective order has shown that “‘disclosure will
result in a clearly defined, specific and serious injury.’” United States v. Smith, 985 F. Supp. 2d
506, 523 (S.D.N.Y. 2013). The standard also requires the Court to “balance several interests,
including whether dissemination of the discovery materials inflicts hazards to others, and whether
the imposition of the protective order would prejudice the defendant, . . . and the public’s interest
in the information against the injuries that disclosure would cause.” Smith, 985 F. Supp. 2d at 523
(internal citations and citation marks omitted).

    IV. Discussion

       Pursuant to the Second Proposed Protective Order, any designation of Confidential
Information in this case relates to disclosure material that affects the privacy interests of
individuals or exposes sensitive personal information that would cause harm if improperly
disclosed. As a result, proper handling of such materials by both parties with expressly defined
procedures is warranted.

        Paragraph 5 is included to ensure that both parties do not improperly disclose Confidential
Information or maintain Confidential Information in a manner that risks improper disclosure to
anyone other than the “Designated Parties” as defined in Paragraph 2. Notably, this language is
verbatim from the Defendant’s Proposed Protective Order dated August 21, 2020. (ECF No. 12,
Ex. A ¶ 5.) This provision does not in any way prevent defense counsel from maintaining and
reviewing Confidential Information on its computers. The provision merely ensures that parties
take steps to prevent the inadvertent (or intentional) disclosure of Confidential Information to non-
Designated Parties by ensuring that all individuals who receive Confidential Information,
including prospective witnesses who may be unfamiliar with procedures governing the case, are
         Case1:20-cr-00399-PGG
         Case 1:20-cr-00399-PGG Document
                                Document21
                                         17 Filed
                                            Filed09/23/20
                                                  09/17/20 Page
                                                           Page44of
                                                                  of11
                                                                     5

                                                                                              Page 4


aware of the restrictions placed on the disclosure of Confidential Information. Moreover, if either
party determines that further disclosure of Confidential Information is warranted to others not
expressly identified as Designated Parties, the Second Proposed Protective Order provides various
mechanisms for doing so, such as by court authorization and/or written approval by the
Government absent court authorization. (See Ex. A ¶¶ 2(d) and 6.) Finally, the express language
in Paragraph 5 minimizes the risk that either party would have to comply with a subpoena from a
non-Designated Party for Confidential Information. Failing to account for and properly address
this scenario merely because it has yet to occur ignores the fact that the bright line rule is designed
to efficiently and effectively resolve any such issue absent protracted and/or unnecessary litigation.

        The language in Paragraph 2 and 8 requiring defense counsel to maintain a list of what
Confidential Information has been disclosed and to whom, and thereafter, to return or securely
destroy Confidential Information following the conclusion of the case is necessary to control the
proper dissemination of such material. The defendant contends that these basic record keeping
actions—essentially keeping an list of what Confidential Information has been disclosed and to
whom—should not be a requirement, but rather evaluated under an undefined “reasonable effort”
standard. There is no reason for an attorney to whom Confidential Information has been entrusted
to do anything less than maintain an accurate list of (i) Designated Parties that received
Confidential Information; (ii) record that these Designated Parties received a copy of the Protective
Order and were advised that they are bound by the terms; and (iii) track which Confidential
Information has been disclosed to whom. These are fundamental and basic record keeping actions
that are necessary to minimize the risk that Confidential Information is improperly disclosed,
which risks causing harm to others, and to later ensure that the Confidential Information that was
not made part of the record in the case is returned or securely destroyed.

   V. Conclusion

      For the foregoing reasons, the Government submits that good cause exists to issue the
Second Proposed Protective Order attached hereto as Exhibit A.
         Case1:20-cr-00399-PGG
         Case 1:20-cr-00399-PGG Document
                                Document21
                                         17 Filed
                                            Filed09/23/20
                                                  09/17/20 Page
                                                           Page55of
                                                                  of11
                                                                     5

                                                                                          Page 5



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney




                                         by: _____________________________
                                             Danielle M. Kudla
                                             Assistant United States Attorney
                                             (212) 637-2304


cc: Marne Lenox (by Email and ECF)
    Counsel for James Hoskins


                 S.D.N.Y. Local Criminal Rule 16.1 – Conference of Counsel

       I, the undersigned, hereby affirm that Government counsel has conferred with defense
counsel in a good faith effort to resolve by agreement the issues raised by this motion without the
intervention of the Court and has been unable to reach agreement.




                                             _____________________________
                                             Danielle M. Kudla
                                             Assistant United States Attorney
                                             (212) 637-2304
Case
Case 1:20-cr-00399-PGG
     1:20-cr-00399-PGG Document
                       Document 17-1 Filed09/23/20
                                21 Filed   09/17/20 Page
                                                     Page6 1ofof116




                Exhibit A
         Case
         Case 1:20-cr-00399-PGG
              1:20-cr-00399-PGG Document
                                Document 17-1 Filed09/23/20
                                         21 Filed   09/17/20 Page
                                                              Page7 2ofof116




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                            [Proposed] Protective Order

                                v.                                               20 Cr. 399 (PGG)

 James Hoskins,


                 Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

finds and orders as follows:

       WHEREAS, the Government will make disclosure to the defendant of documents, objects

and information, including electronically stored information (“ESI”), pursuant to Federal Rule of

Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general obligation to produce

exculpatory and impeachment material in criminal cases, all of which will be referred to herein as

“disclosure material”;

       WHEREAS, the Government’s disclosure material in this case may include Confidential

Information that may (i) affect the privacy interests of individuals; or (ii) expose sensitive personal

information;

       WHEREAS, the entry of a protective order in this case will permit the Government to

produce expeditiously Disclosure Material without further litigation or the need for substantial

redactions, and will afford the defense prompt access to such materials, in substantially unredacted

form, which will facilitate the preparation of the defense;
        Case
        Case 1:20-cr-00399-PGG
             1:20-cr-00399-PGG Document
                               Document 17-1 Filed09/23/20
                                        21 Filed   09/17/20 Page
                                                             Page8 3ofof116




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1.      Confidential Information so designated by the Government shall not be disclosed

by the defendant or defense counsel, including any successor counsel (collectively, “the defense”),

other than as set forth herein, and shall be used by the defense solely for purposes of defending

this action. All Confidential Information possessed by the defense shall be maintained in a safe

and secure manner.

       2.      Confidential Information may be disclosed by counsel to the following persons

(hereinafter, “Designated Persons”):

               (a) The defendant;

               (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed

by or retained by counsel, as needed for purposes of defending this action;

               (c) Potential witnesses (“Potential Witnesses”) for purposes of defending this

action; and

               (d) Such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Confidential Information is disclosed in accordance with this

provision shall be subject to the terms of this Order. To the extent Confidential Information is

disclosed to any Designated Persons, defense counsel shall first provide each Designated Person

with a copy of this Order and instruct such Designated Persons that they are bound by the terms

of this Order. Defense counsel shall maintain a record of what information has been disclosed to

which such persons.




                                                2
         Case
         Case 1:20-cr-00399-PGG
              1:20-cr-00399-PGG Document
                                Document 17-1 Filed09/23/20
                                         21 Filed   09/17/20 Page
                                                              Page9 4ofof116




        3.     The Government may designate Disclosure Material as Confidential Information

by labeling such Disclosure Material as “Confidential.” In the event of any dispute as to the

Government’s designation of particular Disclosure Material as Confidential Information, the

parties shall meet and confer, without prejudice to a subsequent application by defense counsel

seeking de-designation of such material by the Court. If the defense moves the Court for de-

designation of disputed material, the Government shall respond within seven days of the defense

filing, absent further Order of this Court. The Government shall bear the burden of establishing

good cause for its Confidential Information designation of the disputed materials. Absent a

contrary order of this Court, the Government’s designation of Disclosure Material as Confidential

Information shall be controlling.

        4.     The parties must comply with the Local Criminal Rules, including Rule 23.1, which

prohibits “the release of non-public information or opinion which a reasonable person would

expect to be disseminated by means of public communication…if there is a substantial likelihood

that such dissemination will interfere with a fair trial or otherwise prejudice the due administration

of justice.”

        5.     The parties shall not post any Confidential Information on any Internet site or

network site to which persons other than the parties hereto have access, and shall not disclose any

Confidential Information to the media or any other third party, except as set forth herein.

        6.     The Government may authorize, in writing, disclosure of Confidential Information

beyond that otherwise permitted by this Order without further Order of this Court.




                                                  3
        Case 1:20-cr-00399-PGG
        Case 1:20-cr-00399-PGG Document
                               Document 21
                                        17-1Filed
                                               Filed 09/17/20Page
                                                   09/23/20    Page
                                                                  105ofof11
                                                                          6




       7.      This Order does not prevent the disclosure of any Confidential Information in any

hearing or trial held in this action, or to any judge or magistrate judge, for purposes of this action.

All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       8.      Except for Confidential Information that has been made part of the record of this

case, the defense shall return to the Government or securely destroy or delete all Confidential

Information, including the seized ESI Confidential Information, within 30 days of the expiration

of the period for direct appeal from any verdict in the above-captioned case; the period of direct

appeal from any order dismissing any of the charges in the above-captioned case; or the granting

of any motion made on behalf of the Government dismissing any charges in the above-captioned

case, whichever date is later. If Confidential Information is provided to any prospective witnesses,

counsel shall make reasonable efforts to seek the return or destruction of such materials.

       9.      This Order places no restriction on a defendant’s use or disclosure of ESI that

originally belonged to the defendant.




                                                  4
        Case 1:20-cr-00399-PGG
        Case 1:20-cr-00399-PGG Document
                               Document 21
                                        17-1Filed
                                               Filed 09/17/20Page
                                                   09/23/20    Page
                                                                  116ofof11
                                                                          6




                                  Retention of Jurisdiction
       10. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.


AGREED AND CONSENTED TO:

       AUDREY STRAUSS
       Acting United States Attorney


by:    _____________________________               Date: _____________________
       Danielle M. Kudla
       Assistant United States Attorney


       ___________________________                 Date: _____________________
       Marne Lenox
       Counsel for James Hoskins

SO ORDERED:

Dated: New York, New York
       September __, 2020

                                                   _________________________________
                                                   THE HONORABLE PAUL G. GARDEPHE
                                                   UNITED STATES DISTRICT JUDGE




                                              5
